Citation Nr: 1632068	
Decision Date: 08/11/16    Archive Date: 08/23/16

DOCKET NO.  09-21 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for a low back disability, to include as secondary to service-connected bilateral knee disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. J. In, Counsel


INTRODUCTION

The Veteran served on active duty from November 1976 to November 1980.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  The claims file was subsequently transferred to the Los Angeles, California RO, which currently has jurisdiction of the case.

In July 2012, the Veteran testified at a video conference hearing conducted by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.

The Board remanded the case for further development in February 2013 and July 2015, at which time, the issue of entitlement to service connection for a bilateral foot disability was also remanded.  In a September 2015 rating decision, the RO granted service connection for bilateral plantar fasciitis with calcaneal spurs, claimed as bilateral foot condition, with a 50 percent initial rating effective from March 7, 2008.  This constitutes a full grant of the benefit sought on appeal with regard to the issue of entitlement to service connection for a bilateral foot disability.  Therefore, that issue is no longer on appeal before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although further delay is regrettable, based upon its review of the Veteran's claim file, the Board finds there is a further duty to assist the Veteran with his claim herein.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

The Veteran claims service connection for low back disability as secondary to his service-connected knee disabilities.  The Board remanded the claim in February 2013 and July 2015 to afford the Veteran a VA examination to ascertain the etiology of his low back disability.  Specifically, a medical opinion was sought as to whether any currently diagnosed low back disability is either related to the Veteran's period of service from November 1976 to November 1980, or caused by, or aggravated by, his service-connected knee disabilities.

A VA fee-based examination and medical opinion was obtained in September 2015.  However, the Board finds that this medical opinion obtained in September 2015 is not adequate because the report of this examination did not address the question of whether there has been aggravation by service-connected disabilities.  See Barr v. Nicholson, 21 Vet App 303, 311 (2007) (holding that once VA undertakes the effort to provide an examination for a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided); also see Stefl v. Nicholson, 21 Vet App 120, 123 (2007) (VA's duty to assist includes providing an adequate examination when such an examination is indicated, and a mere conclusion by a medical doctor is insufficient to allow the Board to make an informed decision as to what weight to assign to the doctor's opinion in relation to other relevant evidence).

The September 2015 examiner provided an opinion that "it is less likely than not that the Veteran has a low back condition proximately due to or the result of left knee condition."  In support of this opinion, the examiner offered the following rationale:

The Veteran reports on today's exam that his left knee gave way in 2006 leading to a fall onto his back where symptoms of back pain have been persistent since then.  There are no medical records provided in c-file [(claims file)] at this time suggesting back complaints in relation to the left knee giving way at this time.

Medical records from 04/18/2008 stated that the Veteran complained of "right knee pain, (and not left knee pain as claimed) back pain x [(for)] 1 year, works in post office as mail sorter.  Pain interferes with activities."

Medical records from 07/28/2009 documented that the Veteran was seen for low back pain for 2 months, by which x-rays taken that day demonstrated moderate DJD [(degenerative joint disease)] of the L5/S1.  Today's exam noted a normal gait; had the Veteran's left knee condition caused a back condition, he would have been expected to have an altered gait, to cause strain to the back.

Therefore, considering medical documentation, and today's objective findings, it is likely that the Veteran's DJD of the L5/S1 are due to the effects of aging, and/or his post service occupation as a postal service mail sorter, which may entail frequent ambulation, bending, and lifting of heavy objects throughout the work day.

This opinion does not address the issue of aggravation.  To that effect, establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 449 (1995); see also 38 C.F.R. § 3.310(b) (2015).  With regard to the issue of aggravation, the Court observed that the language "not due to," "not caused by," or "not related to" a service-connected disability is insufficient to address the question of aggravation under § 3.310(b)  Id.

Additionally, the Board observes that the examiner only addressed the effects of the service-connected left knee disability (not service-connected bilateral knee disabilities) on the claimed low back disability, while the Board broadly characterized the Veteran's secondary service connection in its previous remands.  The Board's previous remand directive instructed that the examiner to consider the effects of the service-connected bilateral knee disabilities.

As the September 2015 VA examiner's opinion is inadequate and it does not comply with the Board's remand directive.  Stegall v. West, 11 Vet. App. 268 (1998) (a previous remand confers upon the claimant, as a matter of law, the right to compliance with the remand orders).  Consequently, a supplemental medical opinion is required to adequately decide the merits of the claim.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any updated records from the VA Medical Center (VAMC) in Los Angeles, California, dated from August 2015 to the present.  All records and/or responses received should be associated with the claims file.

2.  Thereafter, forward the Veteran's claims file to an examiner of the appropriate expertise to obtain a supplemental opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's currently diagnosed low back disability is proximately due to, or aggravated by, the Veteran's service-connected bilateral knee disabilities.

In formulating the opinion, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence, both for and against the claim, is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

Aggravation is defined for legal purposes as any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease.  38 C.F.R. § 3.310(b) (2015).

Any opinion expressed should be accompanied by a complete rationale that is specific to the Veteran.

If an opinion cannot be expressed without resorting to speculation, the examiner should so indicate and discuss why an opinion is not possible.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010) (holding it must be clear on the record that an inability to opine on questions of etiology is not the first impression of an uninformed examiner, but rather an assessment arrived at after all due diligence in seeking relevant medical information that may have bearing on the requested opinion).

3.  After completing the above, readjudicate the claim.  If any benefit sought on appeal remains denied, provide an additional supplemental statement of the case to the Veteran, and return the appeal to the Board for appellate review, after the Veteran and his representative have had an adequate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

